UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 15, 2010 GAMETECH INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 000-23401 (Commission File Number) 33-0612983 (IRS Employer Identification No.) 8850 Double Diamond Parkway Reno, Nevada (Address of principal executive offices) (Zip Code) (775)850-6000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 2.02 Item 9.01 SIGNATURES Results of Operations and Financial Condition. Financial Statements and Exhibits. Item 2.02 Results of Operations and Financial Condition. On September 15, 2010, GameTech International, Inc (the “Company”) filed a Notification of Late Filing on Form12b-25 with respect to its Form10-Q for the period ended August 1, 2010 (the “Form12b-25”) with the Securities and Exchange Commission. The Company’s responses set forth in the Form 12b-25 under PartIII and Part IV, Question 3 thereof contain information pertaining to the Company’s results of operations for the thirteen weeks ended August 1, 2010, which information is incorporated herein by reference. The information in this Current Report on Form8-K, including Exhibit99.1, shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Notification of Late Filing on Form12b-25 filed with the Securities and Exchange Commission on September15, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GAMETECH INTERNATIONAL, INC. By: /s/Suzanne Chennault Suzanne Chennault Interim Chief Financial Officer Date: September 15, 2010
